—-Appeal by employer and insurance carrier from an award of compensation which imposed proportionate liability of two thirds of the award on appellants, and one third on the Special Fund for Reopened Cases. Claimant had two accidents, one in July, 1935, and the other in May, 1943. The board found that the second accident aggravated the herniated disc pathology which claimant suffered as the result of the first accident, and precipitated the necessity for an operation. There is evidence to sustain the findings. The matter of apportioning liability was within the board’s fact finding and discretionary powers. Award unanimously affirmed, with costs to the Workmen’s. Compensation Board. Present — Hill, P. J., Heffernan, Brewster, Foster and Deyo, JJ.